Citation Nr: 0027653	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  98-10 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1964 to 
October 1966 with two prior years of "other" service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision from the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In July 1998 the veteran requested a local hearing.  On the 
same date in July 1998 the veteran submitted his substantive 
appeal in which he requested a hearing before a Veterans Law 
Judge.  

In July 1998 the veteran's representative notified the RO 
that the veteran no longer desired a hearing before a RO 
hearing officer.  In July 2000 the RO scheduled a hearing 
before a Veterans Law Judge for September 2000.  The record 
indicates that the veteran failed to report to this hearing.  
There is no record of a request for postponement or a further 
request for a hearing.  Therefore, the veteran's hearing 
request is considered to be effectively withdrawn.  38 C.F.R. 
§ 20.704(c) (1999).  


FINDING OF FACT

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that the veteran denied 
problems with his ears on the July 1962 enlistment 
examination.  Examination revealed 15/15 whispered voice in 
both ears.  No diagnosis of a hearing impairment or tinnitus 
was documented.  

On induction examination in June 1964 the ears, including 
auditory acuity, were described as normal.  Whispered voice 
was 15/15 in both ears.  A manual audiometer was conducted 
and pure tone thresholds, American Standards Association 
(ASA), in decibels, with conversion to International 
Standards Organization (ISO) in parentheses for comparison 
purposes, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
15(25)
---(10)
15(20)
LEFT
15(30)
10(20)
10(20)
---(10)
15(20)

No diagnosis of hearing loss or tinnitus was documented.  

On separation examination in September 1966 the ears, 
including auditory acuity were again described as normal.  
Whispered voice was 15/15 in both ears.  An audiometer was 
not performed.  No diagnosis of hearing loss or tinnitus was 
documented.  

In October 1996 the veteran submitted an application claiming 
service connection for, in pertinent part, bilateral hearing 
loss and tinnitus.  He did not list any post-service 
treatment for these conditions in his application.  

There is no post-service medical evidence documenting 
evaluation or diagnosis of hearing loss or tinnitus.  

The veteran has submitted statements that he was an 
instructor in track vehicles (military occupational specialty 
(MOS) 1811) that included M48A3 90 millimeter (mm) and 120mm 
tanks.  His reported duties included instructions in driving, 
gunnery, tactics, and maintenance.  He reported that he spent 
one week a month on the firing range and that he was often 
out in the tank itself and that, as commander, he would be 
positioned with his head exposed on the outside of the tank.  

The veteran stated that he was exposed to a "tremendous 
amount" of noise from the concussions of the guns being 
fired and that he was not given ear protection during such 
training.  He contended that his current disabilities were 
the direct result of such activity.  

The veteran's DD Form 214 indicates that his MOS was a tank 
crewman (1811).  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 (ISO) decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 (ISO) 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  
Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for bilateral 
hearing loss and tinnitus must be denied as not well 
grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus or link between the 
claimed inservice injury or disease and a current disability.  
See Caluza, supra.

The veteran has described in-service events he characterized 
as resulting in trauma to his ears.  However, he has not 
provided evidence that he is suffering from a current hearing 
loss or tinnitus disability.  

There are no post-service medical records documenting 
treatment of or a diagnosis of a hearing loss or tinnitus 
disability.  In fact there are no post-service medical 
records on file, and the veteran has not indicated that he 
has received any post-service treatment or examinations for 
hearing loss and/or tinnitus.  

In addition, the Board notes that the audiometer performed in 
the service does not meet VA's requirements for an impaired 
hearing disability because none of the auditory thresholds 
recorded were 40 (ISO)or more and because there were not 
three auditory thresholds that measured 26 (ISO) or greater.  
In fact, there was no measurement greater than 15 documented.  
38 C.F.R. § 3.385.  

Because the veteran has failed to establish proof of a 
current bilateral hearing loss and tinnitus diagnosis or 
disability, the Board finds that his claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
must be denied as not well grounded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that veteran 
was not entitled to service connection where there was a 
total lack of evidence of any hypertension existing since 
service).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has a hearing loss or tinnitus disability 
or whether such disabilities would be related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current hearing loss or tinnitus diagnosis or disability.  
Consequently, the Board concludes that the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 
8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claims for service connection of bilateral 
hearing loss and tinnitus are not well grounded, the doctrine 
of reasonable doubt has no application to his claims.  


ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, the appeal is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

